[Cite as State v. Stowers, 2015-Ohio-4846.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                     :   APPEAL NO. C-150095
                                                       TRIAL NO. B-1400038
        Plaintiff-Appellant,                       :

  vs.                                              :     O P I N I O N.

TODD STOWERS,                                      :

    Defendant-Appellee.                            :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: November 25, 2015


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellant,

Raymond T. Faller, Hamilton County Public Defender, and Marguerite Slagle,
Assistant Public Defender, for Defendant-Appellee.




Please note: this case has been removed from the accelerated calendar.
                      OHIO FIRST DISTRICT COURT OF APPEALS



CUNNINGHAM, Presiding Judge.
       {¶1}   Plaintiff-appellant state of Ohio has appealed the judgment of the

common pleas court granting defendant-appellee Todd Stowers’s motion to dismiss

the indictment for failing to provide notice of an address change and ordering that

Stowers’s name be removed from the sex-offender registry. We reverse the trial

court’s judgment and remand the cause for further proceedings.

                               Facts and Procedure

       {¶2}   On May 11, 1978, Stowers was convicted of attempted rape and

sentenced to two to 15 years’ incarceration. He was paroled on July 19, 1981. On

March 4, 1982, Stowers was convicted of two counts of theft and sentenced to

concurrent terms of two to five years. Because Stowers had committed the thefts

while on parole, the term for the theft offenses was required to be served

consecutively to the sentence for attempted rape pursuant to former R.C.

2929.41(B)(3). There were various other instances where Stowers was paroled and

returned to prison.

       {¶3}   Effective July 1, 1997, the General Assembly enacted former R.C.

Chapter 2950 (“Megan’s Law”). See Am.Sub.H.B. No. 180, 146 Ohio Laws, Part II,

2560, enacted in 1996, amended in 2003 by Am.Sub.S.B. No. 5, 150 Ohio Laws, Part

IV, 6556. Former R.C. 2950.04(A)(1)(a) provided that “[r]egardless of when the

sexually oriented offense was committed,” an offender who had been sentenced to a

prison term for a sexually oriented offense and “on or after July 1, 1997,” was

released “in any manner” from the prison term was required to register as a sex

offender. Stowers was ordered back to the trial court for a sexual-predator hearing

under former R.C. 2950.09. The trial court adjudicated him a sexual predator,

requiring him to register every 90 days for life. Stowers appealed his sexual-predator



                                             2
                      OHIO FIRST DISTRICT COURT OF APPEALS



classification on constitutional grounds. We affirmed his classification, holding that

former R.C. Chapter 2950 did not violate the Ex Post Facto Clause of the United

States Constitution, the prohibition against retroactive laws in the Ohio Constitution,

or the prohibition against double jeopardy, and that it was not unconstitutionally

vague. See State v. Stowers, 1st Dist. Hamilton No. C-970423 (Mar. 27, 1998).

Stowers was finally released from prison on December 3, 1997, after serving 16 years

and 346 days.

       {¶4}     In 2005, the Ohio Supreme Court decided State v. Champion, 106
Ohio St. 3d 120, 2005-Ohio-4098, 832 N.E.2d 718, which held at the syllabus that

       A person whose prison term for a sexually oriented offense was

       completed before July 1, 1997, is not required to register under

       [former] R.C. 2950.04(A)(1)(a) or periodically verify a current address

       under [former] R.C. 2950.06(A), even if the person returns to prison

       on a parole violation for a term served concurrently with the sexually

       oriented offense.

       {¶5}     In 2006, Stowers filed a motion to set aside the order requiring him to

register as a sex offender. Citing Champion, Stowers argued that he had finished

serving his sentence for the attempted rape prior to July 1, 1997, and therefore, he

had not been in prison for a sex offense when former R.C. Chapter 2950 became

effective and the registration provisions could not be applied to him. The trial court

overruled Stowers’s motion, and Stowers did not appeal from that judgment.

       {¶6}     On January 7, 2014, Stowers was indicted for failing to give notice of

an address change. Stowers’s 1978 conviction for attempted rape was the basis of his

registration duty.     Stowers, citing Champion, filed a motion to dismiss the

indictment on the ground that the registration statutes did not apply to him because

he had finished serving his sentence for attempted rape prior to July 1, 1997, and

                                               3
                       OHIO FIRST DISTRICT COURT OF APPEALS



therefore, the court had had no authority to order him to register as a sex offender.

The state argued that res judicata prevented Stowers from challenging his duty to

register. Stowers argued that res judicata did not bar him from challenging his duty

to register, because the order requiring him to register was void for lack of subject-

matter jurisdiction.     The trial court granted Stowers’s motion to dismiss the

indictment and ordered that his name be removed from the sex-offender registry,

finding that Stowers had finished serving his prison term for the attempted rape

prior to July 1, 1997, and therefore, he “never had a duty to register as a sex

offender.” The state has appealed.

                                       Analysis

       {¶7}   The state’s sole assignment of error alleges that the trial court erred in

granting Stowers’s motion to dismiss the indictment and ordering that his name be

removed from the sex-offender registry. The state argues that the issue of whether

Stowers is required to register as a sex offender is res judicata, because that issue was

decided when the trial court overruled his 2006 motion, and he did not appeal from

that judgment.

       {¶8}   Stowers counters that the order requiring him to register as a sex

offender was void ab initio and subject to collateral attack at any time. It is true that

a judgment that is void because the court exceeded its jurisdiction may be attacked at

any time. See Pratts v. Hurley, 102 Ohio St. 3d 81, 2004-Ohio-1980, 806 N.E.2d
992, ¶ 11; Lyttle v. State, 12th Dist. Butler No. CA2010-04-089, 2012-Ohio-3042,

citing State v. Wozniak, 172 Ohio St. 517, 520, 178 N.E.2d 800 (1961), and State v.

Williams, 53 Ohio App. 3d 1, 5, 557 N.E.2d 818 (10th Dist.1998). But that judgment

may not be attacked repeatedly.

       {¶9}   In Claxton v. Simons, 174 Ohio St. 333, 189 N.E.2d 62 (1963),

paragraph four of the syllabus, the Ohio Supreme Court stated,

                                               4
                     OHIO FIRST DISTRICT COURT OF APPEALS



       Where a person appears in an action for the purpose of contending

       that a judgment is void as a judgment against him, such person

       thereby submits to the court for its determination whether such

       judgment is or is not void as a judgment against him; and, if the court

       determines that such judgment is not void as a judgment against him,

       even though that determination is erroneous on the facts and on the

       law, the determination is res judicata between the parties and can only

       be attacked directly by an appeal therefrom.

       {¶10} In Claxton, the trial court overruled the defendant’s motion to vacate a

default judgment on the basis of lack of proper service. The defendant did not appeal

the court’s judgment. Subsequently, when the court entered a judgment against the

defendant’s insurer, the defendant appealed that judgment and attempted to argue

the merits of her motion to vacate. The Supreme Court held that the trial court’s

ruling on the jurisdictional question raised by the motion to vacate was binding

under the doctrine of res judicata.

       {¶11} “Once [a] jurisdictional issue has been fully litigated and determined

by a court that has authority to pass upon the issues, said determination is res

judicata in a collateral action and can only be attacked directly by appeal.” State ex

rel. Arcadia Acres v. Ohio Dept. of Job and Family Servs., 123 Ohio St. 3d 54, 2009-

Ohio-4176, 914 N.E.2d 170, citing Citicasters Co. v. Stop 26-Riverbend, Inc., 147
Ohio App. 3d 531, 2002-Ohio-2286, 771 N.E.2d 317, ¶ 33 (7th Dist.), quoting Squires

v. Squires, 12 Ohio App. 3d 138, 141, 468 N.E.2d 73 (12th Dist.1983).              The

jurisdictional issue becomes binding upon the parties even if the determination is

wrong on the facts and the law. Rindfleisch v. AFT Inc., 8th Dist. Cuyahoga Nos.

84551, 84897 and 84917, 2005-Ohio-191, ¶ 6, citing Claxton at 337.



                                             5
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶12} Stowers raised the issue of whether he was subject to sex-offender

registration in his 2006 motion. Citing Champion, he argued, as he does here, that

because he had served his sentence for attempted rape prior to July 1, 1997, the trial

court had acted outside its jurisdiction in ordering him to register as a sex offender,

and therefore the order was void. The issue of the court’s authority to order him to

register as a sex offender was directly at issue and fully litigated in the proceedings

on his 2006 motion. That issue was decided against him, and he did not appeal that

determination. Therefore, he is barred by res judicata from raising that issue again.

                                         Conclusion

       {¶13} We sustain the assignment of error. The judgment of the trial court

granting Stowers’s motion to dismiss the indictment and ordering that Stowers’s

name be removed from the sex-offender registry is reversed, and this cause is

remanded to the trial court for further proceedings consistent with law and this

opinion.

                                              Judgment reversed and cause remanded.

DEWINE and STAUTBERG, JJ., concur.



Please note:
       The court has recorded its own entry this date.




                                               6